Opinion issued August 26, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00396-CV
                             ———————————
                      FREDERICK LEE FUHR, Appellant
                                          V.
                             NUSRAT, INC., Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 19-DCV-269247


                           MEMORANDUM OPINION

      Appellant, Frederick Lee Fuhr, appealed from the trial court’s July 2, 2021

order denying his motion to dismiss in the underlying trial court litigation. Appellant

has filed a motion to dismiss the appeal, representing that “[t]he parties have
resolved their dispute by settlement,” rendering the appeal “moot.” Accordingly,

appellant seeks dismissal of the appeal.

      No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Although appellant’s motion does not include a

certificate of conference, more than ten days have passed and no party has opposed

the relief requested in appellant’s motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




                                           2